Citation Nr: 1413975	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  10-39 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for right ankle and right foot disability. 

2.  Entitlement to service connection for Crohn's disease. 


REPRESENTATION

Veteran represented by:	South Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and S. T. 
ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel



INTRODUCTION

The Veteran, who is the Appellant, had active duty for training from November 1980 to March 1981 and active duty from November 1990 to January 1991.  The Veteran was in the South Carolina Army National Guard. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2013, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The claim of service connection for Crohn's disease REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

A preexisting right ankle and right foot disability, arthrosis, did not increase in disability beyond natural progression during active service.


CONCLUSION OF LAW

A preexisting right ankle and right foot disability, arthrosis, was not aggravated by active service.  38 U.S.C.A. §§ 101(24), 1110, 1153, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.304, 3.306 (2013).







The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The RO provided pre-adjudication VCAA notice by letter in March 2009.  The Veteran was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service. 



Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or, with his authorization, VA would obtain any such records on his behalf.  The VCAA notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice); and of Dingess, 19 Vet. App. at 484-86 (notice of the elements of the claim).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the service treatment records, VA treatment records, records from the Social Security Administration (SSA), and private medical records.  

The Veteran was afforded a VA joints examination in April 2010.  As the examination report is based on review of the Veteran's history and described the disability in sufficient detail so that the Board's review is a fully informed one, the examination is adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disabilities in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  





In the Veteran's Notice of Disagreement from May 2010, he contended that he never received a VA examination for arthritis, and that only a foot X-ray had been taken.  However, a complete VA examination report from April 2010 is of record.  The report reflects review of the Veteran's service treatment records and prior medical history, as well as review of the medical history provided by the Veteran at his VA examination.  The medical opinion is supported by sufficient explanation.  As such, the Board finds the VA examination to be adequate to adjudicate the appeal.   

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153. 

Aggravation may not be conceded where the disability underwent no increase in severity during service, on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b). 


Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The record does not show, and the Veteran does not assert, that he was in combat, so the combat provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Evidence

The Veteran had active service from November 1980 to March 1981 and from November 1990 to January 1991.  



On entrance examination in July 1980, a foot operation in 1976 was noted.  The pertinent findings were two scars, one 4 inches long and the other was 2 inches long.  On the Veteran's report of medical history, he indicated a history of foot trouble and broken bones, but stated that he was in good health. 

In November 1980, the Veteran complained of leg pain due to an accident prior to service.  Another treatment note showed right leg swelling due to an injury in 1976.  Later that month, the Veteran had pain and swelling in his right foot for three weeks.  The note indicated that the Veteran had been involved in a farm machinery accident in 1976.  In December 1980, history included six foot operations within a six-week period in 1976.     

In October 1981 history included hospitalization for a right leg injury in 1976.  In February 1984 and in October 1987 medical history included foot trouble and broken bones.  There was reference to a surgical scar on the right leg.  In November 1990, the Veteran was on a physical profile for right ankle arthritis with limitation that included no running or jumping, and no marching or walking greater than a half-mile.           

In April 2010, the Veteran was afforded a VA joints examination.  The VA examiner, a physician, reviewed X-rays and diagnosed well-healed traumatic scars of the right foot and right ankle, mild tibiotalar arthrosis, and mild midfoot arthrosis.  The VA examiner expressed the opinion that the current level of mild ankle arthritis was not significantly aggravated beyond natural progression during the six months of active service in 1980 and 1981.  The VA examiner explained that that the Veteran had incurred a significant injury prior to military service, and there was no evidence of further injury to the right foot or right ankle while on active duty [for training].  

In September 2010, the Veteran stated that he was diagnosed with arthrosis in October 1988. 



In March 2013, the Veteran testified that after his surgery in 1976 he was in pretty good shape for several years.  He testified that after a couple weeks in basic training his foot and ankle started giving him some trouble, so he went on sick call and was told to stay off of it because it was a little bit swollen.  He stated that he stayed off of his foot and ankle for a few days, and then continued his training, and graduated from basic training and AIT.  The Veteran stated that he was currently being treated for arthritis in his foot and ankle.  The Veteran also testified that while he was on inactive duty with the South Carolina National Guard from 1980 to 1990 his foot would sometimes bother him when he was performing activities such jumping in and out of trucks.

The Veteran's private physician submitted a letter in April 2013 stating that the Veteran had been under his care for polyarticular arthritis since March 2005.  

Analysis

The presumption of soundness does not apply to the right ankle and right foot disability, since the pre-service injury as evidence by two scars was noted on  entrance examination.  38 C.F.R. § 3.304(b).  The remaining question is whether the pre-existing disability increased in severity during active service.  

The service treatment records from November 1980 to March 1981 do not contain any report of additional injury to the right ankle or foot.  The records do show that the Veteran had pain and swelling that were attributed to the injury in 1976 before service.

In the interim between 1981 and 1990, records of the National Guard in February 1984 and in October 1987 did not refer to any ankle or foot trouble, except for a surgical scar on the right leg.





The service treatment records from November 1990 to January 1991 do not contain any report of injury to the Veteran's right ankle or right foot or any treatment of the pre-existing condition.  

The Veteran asserts that, after his foot surgery in 1976, he did not have any trouble with his ankle or foot until he went on active service.  He testified that his ankle and foot became a little bit swollen after a few weeks of basic training, and that he stayed off of it a few days and was still able to complete the training.  The Veteran is competent to describe symptoms.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  

The record contains the opinion of VA examiner, who expressed the opinion that the right ankle arthritis was not significantly aggravated beyond natural progression during the six months of active service in 1980 and 1981.  The VA examiner explained that that the Veteran had incurred a significant injury prior to service, and there was no evidence of further injury to the right foot or right ankle while on active duty [for training]. 

Although the Veteran submitted a letter from his private physician in April 2013 that referenced treatment for arthritis, no opinion was offered as to the question of aggravation. 

In the absence of any medical opinion to the contrary, the Board finds that there is clear and unmistakable evidence that the increase in the severity of the pre-existing disability was due to the natural progress of the condition in absence of evidence of a superimpose injury or evidence of permanently worsening of the pre-existing condition in service.  

The Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 




Although the Veteran is competent to describe increased symptoms during service, the question of aggravation of a pre-existing condition is an issue that requires an inference or a conclusion based on evidence.  However, such an inference or conclusion is not one the Veteran is competent to make based on mere personal observation.  Moreover, it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to diagnose or offer an opinion on aggravation of pre-existing condition.  

For this reason, aggravation of pre-existing condition, as opposed to merely reporting increased symptoms, is not a matter that the Veteran is competent to identify.  To the extent that the Veteran's statements and testimony are offered as proof of aggravation, the statements and testimony are not competent evidence and cannot be considered as evidence favorable to the claim.  

Accordingly, based on the evidence of record, and in the absence of any competent evidence to the contrary, the Board finds by clear and unmistakable evidence that the pre-existing right ankle and foot disability was not aggravated during service, and service connection for the pre-existing condition is not warranted. 


ORDER

Service connection for a right ankle and right foot disability, arthrosis, is denied. 


REMAND

On the claim of service connection for Crohn's disease, in a clinical summary in November 1990, a gastroenterologist reported that he had first examined the Veteran in October 1988 to evaluate bloody diarrhea.  Based upon laboratory results, the gastroenterologist had diagnosed acute diffuse colitis and reported biopsies consistent with chronic inflammatory bowel disease.  


The gastroenterologist last saw the Veteran again in March 1990 due to an apparent flare-up after running out of medication in February. 

As the evidence of record is insufficient to decide the claim of service connection for Crohn's disease, further development under the duty to assist is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine whether pre-existing Crohn's disease was aggravated during the period of active duty from November 1990 to January 1991. 

In this context, the term "aggravation" means a permanent increase in severity, that is, an irreversible worsening of the disability beyond natural progress of the disability, as contrasted to a worsening of symptoms.

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of the evidence of record pertaining to manifestations of the disability prior to, during, and subsequent to service. 

The Veteran's file must be made available to the examiner for review.  

2.  After the above development, adjudicate the claim.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  




The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


